Exhibit 99.1 NEWS RELEASE Contact: Ted Detrick, Investor Relations – (215) 761-1414 Chris Curran, Media Relations – (215) 470-2414 CIGNA REPORTS THIRD QUARTER 2009 RESULTS o Shareholders’ net income1 was $1.19 per share2 in the quarter, compared to $0.62 per share2 for the same period last year. o Adjusted income from operations5 was $1.13 per share2, a 27% increase over third quarter o The company continues to estimate full year 2009 earnings per share2, on an adjusted income from operations5,9 basis, to be in the range of $3.80 to $4.00 per share2. o The companynow estimates full year 2009 adjusted income from operations5,9 for the Health Care segment to be in the range of $700 million to $750 million. PHILADELPHIA, November 5, 2009 CIGNA Corporation (NYSE: CI) today reported shareholders’ net income1 of $329 million, or $1.19 per share2, for the third quarter of 2009 compared with shareholders’ net income1 of $171 million, or $0.62 per share2, for the same period last year.Shareholders’ net income1 for the third quarter 2009 included income related to the variable annuity products3 within our Run-off Reinsurance segment of $16 million after-tax, or $0.06 per share2, primarily related to favorable performance in the equity markets. Shareholders’ net income1 for the third quarter 2008 included losses of $133 million after-tax, or $0.47 per share2, related to the variable annuity products3 within our Run-off Reinsurance segment. CIGNA's adjusted income from operations5 for the third quarter of 2009 was $311 million, or $1.13 per share2, compared to adjusted income from operations5 of $246 million, or $0.89 per share2, for the same period last year.Third quarter 2008 results included losses of $72 million after-tax, or $0.25 per share2, from the Variable Annuity Death Benefits (VADBe) business. As a result of continued stability in the equity markets, no reserve strengthening was required for the VADBe business in the third quarter of 2009. "Our third quarter 2009 earnings were solid and reflect our continued focus on ongoing operating effectiveness initiatives to drive strong service delivery and further reduce expenses, particularly in our Health Care business," said H.
